Silicon Valley Bank



Modification of Forbearance Agreement

Borrower:   Exabyte Corporation
Address:      1685 38th Street
                    Boulder, Colorado 80301
Date:           As of February 28, 2003

       THIS MODIFICATION OF FORBEARANCE AGREEMENT

(the "Modification Agreement") is entered into between Silicon Valley Bank
("Silicon") and the borrower named above ("Borrower").



       

The parties agree to amend the Forbearance Agreement between them, dated as of
February 14, 2003 (the "Forbearance Agreement"), as follows, effective as of the
date stated above. (Capitalized terms used but not defined in this Modification
Agreement, shall have the meanings set forth in the Forbearance Agreement.)



       1.        Extend Forbearance Period.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Silicon and Borrower hereby extend the Forbearance Period
set forth in Paragraph 3 of the Forbearance Agreement from February 28, 2003, to
and including March 31, 2003.



       2.        Limitation to Maximum Credit Limit.

Notwithstanding anything contained in the Forbearance Agreement or in the Loan
Agreement to the contrary, during the Forbearance Period, the Maximum Credit
Limit contained in Section 1 of the Amended and Restated Schedule to Loan and
Security Agreement shall be $16,000,000.00.



       3.        Extension of Vendor Agreement Deadline for Solectron
Corporation.

The deadline for obtaining a vendor agreement with Solectron Corporation as set
forth in Section 8(7) of the Amended and Restated Schedule to Loan and Security
Agreement is hereby extended to and including March 31, 2003.



       4.        Representations True.

Borrower represents and warrants to Silicon that all representations and
warranties set forth in the Forbearance Agreement are true and correct as of the
date hereof.



       5.        General Provisions.

This Modification Agreement, the Loan Agreement, any prior written amendments to
the Loan Agreement signed by Silicon and Borrower, and the other written
documents and agreements between Silicon and Borrower set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject hereof.



       6.        Loan Agreement and Forbearance Agreement Remain in Full Force
and Effect.

Except as herein expressly amended, all of the terms and provisions of the Loan
Agreement, the Forbearance Agreement and all other documents and agreements
between Silicon and Borrower shall continue in full force and effect and the
same are hereby ratified and confirmed.



Borrower:

 

Silicon:

EXABYTE CORPORATION

 

SILICON VALLEY BANK

 

 

 

By /s/ Tom W. Ward

 

By

President or Vice President

 

Title

 

 

 

By /s/ Amy J. Perius

 

 

Secretary or Ass't Secretary

 

 

 

00009231.doc